TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2013



                                      NO. 03-11-00491-CV


                              Floyd Pleasant Tarvin IV, Appellant

                                                 v.

Texas Department of Criminal Justice, Brad Livingston, Rick Thaler, Lt. Lonnie Douglas,
 CO. Nicole Le Blanc, Asst. Warden Thomas Pierce and RGI Cheryl Lawson, Appellees




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It FURTHER appearing to the Court that appellant has filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal are assessed

against appellant; and that this decision be certified below for observance.